Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a circuit designed for testing. The claimed invention (claim 1 as the only independent claim) recites in part:

“…(a) a first surface including: 
first parallel test input contact points; 
first test control input contact points; 
a first test data input contact point; 
a first test data output contact point; and 
first parallel test output contact points; 
(b) a second surface including: 
second parallel test output contact points coupled to the first parallel test input contact points; 
second test control output contact points coupled to the test control input contact points; 
a second test data output contact point coupled to the first test data input contact point; 

second parallel test output contact points coupled to the first parallel test output contact points; 
(c) test control port circuitry coupled to: 
the test control input contact points; 
the first test data input contact point; 
the first test data output contact point; and 
having control outputs; and 
(d) parallel scan circuits having inputs coupled to the first parallel test input contact points, having a control input coupled to the control outputs of the test control port circuitry, and having outputs coupled to the second parallel test output contact points.”

The prior arts of record (Silverman et al. US 7,958,387 as an example of such prior arts) teach the use of a dual port router for collecting and reporting test data in a system and the use of the test ports. However the prior arts fail to teach the specific configuration as claimed of: 
“…(b) a second surface including: 
second parallel test output contact points coupled to the first parallel test input contact points; 
second test control output contact points coupled to the test control input contact points; 

a second test data input contact point coupled to the first test data output contact point; and 
second parallel test output contact points coupled to the first parallel test output contact points; 
(c) test control port circuitry coupled to: 
the test control input contact points; 
the first test data input contact point; 
the first test data output contact point; and 
having control outputs; and 
(d) parallel scan circuits having inputs coupled to the first parallel test input contact points, having a control input coupled to the control outputs of the test control port circuitry, and having outputs coupled to the second parallel test output contact points.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
T. M. Schaefer et al., "A chips-first multichip module implementation of passive and active test coupons utilizing Texas Instruments' high density interconnect technology," in IEEE Transactions on Components, Packaging, and Manufacturing Technology: Part B, vol. 19, no. 2, teaches aspects of chip design structure for testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111